Citation Nr: 0927695	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The evidence, overall, does not indicate that sleep apnea was 
incurred in, or caused by, service.


CONCLUSION OF LAW

Service connection for sleep apnea is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that sleep apnea was incurred during or 
caused by his service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted private 
treatment records from Dr. "M.", Metroplex Hospital and 
Bennett Health Clinic, which indicate treatment for sleep 
apnea.  The Veteran was first diagnosed with mild obstructive 
sleep apnea syndrome following a sleep study in September 
2005.  The Veteran's sleep apnea is being treated by use of a 
CPAP machine.  Based on the above, the evidence does indeed 
show a current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any diagnosis of or 
treatment for sleep apnea or any other sleep problems.  The 
service records therefore provide limited evidence against 
this claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  The Veteran first complained of symptoms 
of sleep apnea to his private physician in May 2005, over two 
years after separation.  A confirmed diagnosis was not 
received until September 2005, by a private physician at 
Metroplex Hospital after the Veteran underwent a sleep study.  

The Veteran submitted a medical statement from Dr. M. dated 
July 2007.  Dr. M. stated that based on the patient's history 
and examination, he felt that the Veteran has been suffering 
from sleep apnea for "quite some time now".  He opined that 
the Veteran has had sleep apnea "most likely since he was 
active duty".  Dr. M. cited that the Veteran had complained 
of sore throat, rhinitis, and tiredness throughout the day 
from "a not good night sleep".

The STRs are silent for complaints of sore throat, rhinitis, 
or fatigue.  Additionally, the Veteran was afforded VA 
medical examinations in August 2002 and March 2005 pursuant 
to other service connection claims, and on neither occasion 
did the Veteran report any symptoms of sleep apnea, including 
sore throat, rhinitis, or tiredness, providing highly 
probative evidence against the Veteran's current contentions.   

Dr. M's opinion appears to come solely from the patient's 
reported history to the physician.  Mere transcription of 
medical history does not transform information into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The objective medical evidence of record does not support the 
contention that the Veteran's sleep apnea could be connected 
to service and, in fact, provides evidence against such 
findings.  Even with evidence of a current disability, there 
is nothing to indicate a connection between service and the 
disability at issue that is not outweighed by the evidence 
against such a finding.  The service records only provide 
evidence against such a finding.  Lay statements submitted by 
the Veteran and a fellow serviceperson attesting to a history 
of loud snoring does not provide evidence that would support 
a finding that this was an indication of the problem at 
issue.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for sleep apnea.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

In this case, the competent medical evidence shows no 
indication of any nexus between the current sleep apnea and 
the Veteran's service and no problem in service.  Therefore, 
the low threshold set in McLendon v. Nicholson, 20 Vet. App. 
79 (2006) has not been met and no VA examination was 
obtained.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


